                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                              SITTING AT GREENEVILLE

  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )      No. 2:19-CR-167
                                                   )      Judge Jordan
  ROBBIE ENGLISH                                   )

                                MOTION FOR SEVERANCE

         Comes now the Defendant, Robbie English, by and through counsel, and would

  move this Court for severance of the Defendant from his fellow co-defendants and would

  show that the Defendant has been incarcerated since January 16, 2020. There is no trial

  date set presumably because of Defendant 7 who has a status conference set June 29,

  2020. Mr. English requested pre-trial release and was denied. Due to the fact that he is

  detained and is entitled to a speedy trial, Mr. English prays for an order of severance from

  his co-defendants so he may proceed to trial.

         WHEREFORE, PREMISES CONSIDERED, the Defendant prays for the relief

  sought herein.

                                                   Respectfully submitted,

                                                   ROBBIE ENGLISH



                                            By:      /s/ Douglas L. Payne
                                                   DOUGLAS L. PAYNE
                                                   Attorney for Defendant, BPR # 013380
                                                   401 West Irish Street
                                                   Greeneville, Tennessee 37743
                                                   (423) 639-2220




Case 2:19-cr-00167-RLJ-CRW Document 129 Filed 05/08/20 Page 1 of 2 PageID #: 391
                                 CERTIFICATE OF SERVICE

         I, Douglas L. Payne, do hereby certify that on May 8, 2020, a copy of the foregoing
  Motion To Sever was filed electronically. Notice of this filing will be sent by operation of
  the Court’s electronic filing system to all parties indicated on the electronic filing receipt.
  All other parties will be served by regular U.S. mail. Parties may access this filing through
  the Court’s electronic filing system.



                                             /s/Douglas L. Payne
                                             DOUGLAS L. PAYNE, BPR # 013380
                                             Attorney for Defendant
                                             401 West Irish Street
                                             Greeneville, Tennessee 37743
                                             (423) 639-2220




Case 2:19-cr-00167-RLJ-CRW Document 129 Filed 05/08/20 Page 2 of 2 PageID #: 392
